Appellant was convicted on a charge of driving a motor vehicle while intoxicated and assessed a punishment of thirty days in jail and a fine of $50.00.
The record is before us without a statement of facts or bills of exception.
Appellant insists that his first application for a continuance should have been granted.
Complaints to the overruling of a continuance must be presented by a bill of exception. Attesting authorities will be found collated in 13 Texas Digest, p. 456, Criminal Law, sec. 1090(7).
The judgment of the trial court is affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court. *Page 628